DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claims 1, 3-9, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al (3,588,298) in view of Hill (4097820) and optionally any of Morrison (3,240,010), Joshi et al (2015/0167544), and the Kindracki paper “Experimental research on rotating detonation in liquid fuel–gaseous air mixtures.”  Edwards et al teach A combustion system comprising: an annular tube 12 disposed between an inner wall and an outer wall [see annotations], the annular tube extending from an inlet end to an outlet end, the inlet end comprising a diverging section [see annotations] and the outlet end 14 comprising a combustor aft wall,  a combustor aft wall [see annotations] that extends radially inward with respect to a combustor centerline, wherein the diverging section comprises (a) an inner diverging wall that extends radially inward with respect to the combustor centerline, and (b) an outer diverging wall that extends radially outward with respect to the combustor centerline, such that (i) the inner diverging wall extends into the that is axisymmetric about the combustor centerline, it is noted that Hill shows in- Fig. 2 the center of the combustor 1 and the combustor 1 of Edwards/Hill is formed as a circular ring, i.e. axisymmetric about its centerline.  Note that an axisymmetric arrangement about st page, left col., Introduction:  “A pioneering role was played by the Russians (Voitsekhovskii [1], Voitsekhovskii et al. [2]). They obtained a rotating detonation wave for an oxy– acetylene mixture in an axisymmetric channel ”  It would have been obvious to one of ordinary skill in the art to make the annulus comprising an annular ring that is axisymmetric about the combustor centerline, that is a simple matter of using cylindrical walls, as taught by any of Hill, Morrison, Joshi et al or taught using the same term of axisymmetric by Kindracki, as the typical practice in the art for annular rotating detonation combustion chambers to promote ease of construction and/or study and/or use.

    PNG
    media_image1.png
    378
    795
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    635
    652
    media_image2.png
    Greyscale
 
Claims 1, 3-9, 14, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al (3,588,298) in view of Hill (4097820) and optionally any of Morrison (3,240,010), Joshi et al (2015/0167544), and the Kindracki paper “Experimental research on rotating detonation in liquid fuel–gaseous air mixtures,” as applied above, and further in view of  Folusiak et al paper “Assessment of numerical simulations of RDE combustion chamber” and/or Huber (2717637).  Edwards teaches the fuel injector at the throat area but does not teach the at least one fuel injector disperses fuel into the throat .
 Claim(s) 1, 3-9, 14, 21 is/are rejected under 35 U.S.C. 103 as obvious over Lu et al (2010/0050592) in view of the Folusiak et al paper “Assessment of numerical simulations of RDE combustion chamber” and in view of any of Edwards et al (3,588,298) / Hill (4097820) together, Morrison (3,240,010), Joshi et al (2015/0167544), and the Kindracki paper “Experimental research on rotating detonation in liquid fuel–gaseous air mixtures..  Lu et al teach [Figs. 4, 5] A combustion system comprising: an annular tube 92 disposed between an inner wall and an outer wall, the annular tube extending from an inlet end 114 to an outlet end 130, the inlet end comprising a diverging section 116 and the outlet end 130 comprising a combustor aft wall [70 in Fig. 1; note this is adjacent 130 in Fig. 4] that extends radially inward with respect to a combustor centerline [along axis of 36 in Fig. 1; also, is radially inside of chamber 92 and assembly 62 in Fig. 5], wherein the diverging section comprises (a) an inner diverging wall 116 that extends radially inward with respect to the combustor centerline, and (b) an outer diverging wall that extends radially outward with respect to the combustor centerline [see paragraph 0048 which teaches isolator 62 – which has the diverging wall 116 – may be on both the centerpiece and inner wall of the jacket, i.e. has an additional diverging section 116 on the radially outer wall], such that (i) the inner diverging wall extends into the inner wall of the annular tube, (ii) the outer diverging wall extends into the outer wall of the annular tube, and (iii) the outer wall extends into the combustor aft wall 70, with the inner wall, the outer wall, the diverging section and the combustor aft wall defining an annulus of the annular tube, the annulus comprising an annular ring 92 that is axisymmetric about the combustor centerline [see Fig. 1 which shows the annular ring is st page, left col., Introduction: “A pioneering role was played by the Russians (Voitsekhovskii [1], Voitsekhovskii et al. [2]). They obtained a rotating detonation wave for an oxy– acetylene mixture in an axisymmetric channel ”  Lu et al already teach the annulus is axisymmetric.  Alternately, to the extent not already present in Lu et al, it would have been obvious to one of ordinary skill in the art to make the annulus comprising an annular ring that is axisymmetric about the combustor centerline, as a simple matter of using cylindrical walls, as taught by any of Hill, Joshi et al or taught using the same term of axisymmetric by Kindracki, as the typical practice in the art for annular rotating detonation combustion chambers to promote ease of construction and/or study and/or use];   at least one fluid inlet disposed in the annular tube proximate the inlet end, the at least one fluid inlet 114 comprising a throat area that provides a conduit through which fluid flows into the annular tube; at least one fuel plenum 30, 34 disposed upstream of the at least one fuel injector; at least one outlet 130 disposed in the annular tube proximate the outlet end and the combustor aft wall; and at least one inlet fluid plenum 90 disposed upstream of the at least one fluid inlet to provide a fluid into the annular tube through the throat area, wherein the at least one inlet fluid plenum comprises at least one reflective to provide a high-pressure region in an expansion region of the combustor [inherent, be definition detonation produces a shock wave which increases the pressure, which then decreases / expands.  Alternately, see Edwards/Hill (as applied above), Folusiak, Fig. 3 which shows the pressure spikes/high pressure regions as the detonation wave rotates past and the pressure sensor.  Yet another alternative, see Joshi, paragraph 0006, teaches the high pressure region and expansion region of the combustor is inherently associated with a detonation wave, including rotating detonation waves.  It is inherent that with the at least one rotating detonation wave traveling in a circumferential direction of the annulus, thereby consuming incoming fuel and fluid flowing into the annular tube to provide a high-pressure region in an expansion region of the combustor – as shown by Edwards / Hill, Folusiak and Joshi.  Alternately, it would have been obvious to provide a high-pressure region in an expansion region of the combustor, as taught by any of Edwards / Hill, Folusiak and Joshi, as the natural result of utilizing a rotating detonation wave. wherein a portion of the at least one rotating detonation wave [inherently] reflects off the at least one reflective surface 120 through the at least one fluid inlet; (4) the at least one reflective surface 120 further comprising a first inner reflective surface [portion of 120 radially inside of hole 38] and a first outer reflective surface [portion of 120 radially outside of hole 38], the first inner reflective surface disposed 1 portion [note contoured does not require arcuate, rather contoured merely defines the boundary], and wherein the at least one first contoured portion is defined by a first radial distance from a radial center at the at least one fluid inlet; the at least one reflective surface further comprising a second inner reflective surface 112 [note any waves reflecting from 120 will propagate forward and reflect off surface 122] and a second outer reflective surface [radially outside of 112], the second inner reflective surface disposed radially inward of the second outer reflective surface; wherein each of the second inner and outer reflective surfaces comprise at least one second contoured portion, and wherein the at least one second contoured portion is defined by a second radial distance from the radial center at the at least one fluid inlet;  wherein the first radial distance is greater than the second radial distance;  at least one throat area 114 at the at least one inlet; at least one fuel injector 38 disposed at the at least one fluid inlet the at least one fuel injector dispersing fuel into the throat area; and at least one fuel plenum 36 disposed upstream of the at least one fuel injector, wherein at least one rotating detonation wave propagates through the annular tube, wherein a portion of the at least one rotating detonation wave inherently reflects off the at least one reflective surface through the at least one fluid inlet 38, and wherein the at least one reflective surface is axially forward of the at least one fluid inlet;.

    PNG
    media_image3.png
    197
    607
    media_image3.png
    Greyscale

Claims 1, 3-9, 14, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of the prior art, as applied above, and further in view of Holley et al (2018/0274442).  The prior art, as applied above, teach using an inlet plenum with at least one reflective surface;  wherein the at least one inlet fluid plenum comprises at least one reflective surface, wherein a portion of the at least one rotating detonation wave reflects off the at least one reflective surface through the at least one fluid inlet; (4) the at least one reflective surface further comprising a first inner reflective surface and a first outer reflective surface, the first inner reflective surface disposed radially inward of the first outer reflective surface; wherein each of the first inner and outer reflective surfaces comprise at least one first contoured portion, and wherein the at least one first contoured portion is defined by a first radial distance from a radial center at the at least one fluid inlet; the at least one reflective surface further comprising a second inner reflective surface and a second outer reflective surface, the second inner reflective surface disposed radially .
    PNG
    media_image4.png
    372
    648
    media_image4.png
    Greyscale

 	Alternately, Holley et al teach [see annotations above] at least one inlet fluid plenum 610 disposed upstream of the at least one fluid inlet, wherein the at least one inlet fluid plenum comprises at least one reflective surface 622 [see annotations of Fig 6];  and wherein at least one rotating detonation wave propagates through the annular tube;	   wherein a portion of the at least one rotating detonation wave reflects off the at least one reflective surface 622 through the at least one fluid inlet [from 608, see annotations]; (4) the at least one reflective surface further comprising a first inner reflective surface and a first outer reflective surface, the first inner reflective surface disposed radially inward of the first outer reflective surface [see annotations]; wherein each of the first inner and outer reflective surfaces comprise at least one first contoured portion, and wherein the at least one first contoured portion is defined by a first radial distance from a radial center at the at least one fluid inlet [see annotations]; the at least one reflective surface further comprising a second inner reflective surface and a second outer reflective surface, the second inner reflective surface disposed radially inward of the second outer reflective surface [see annotations]; wherein each of the second inner and outer reflective surfaces comprise at least one second contoured portion, and wherein the at least one second contoured portion is defined by a second radial distance from the radial center at the at least one fluid inlet [see annotations, Fig. 6];  wherein the first radial distance is greater than the second radial distance [e.g. upstream reflective surface has a greater radial distance than downstream reflective surface];wherein at least one rotating detonation wave propagates through the annular tube 208, .


Response to Arguments
Applicant’s amendments do amend around GB ‘217.  Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive with regard to any of the prior in terms of the “axisymmetric” arrangement about the combustor centerline2 -- this new limitation has been interpreted consistent with applicant’s disclosure, excerpted in the footnote.  
GB ‘217 still teaches “the annulus comprising an annular ring that is axisymmetric about the combustor centerline as the annular ring is made of concentric circular / cylindrical / annular walls [see Figs. 1, 3] and the combustor centerline coincides with the engine centerline [e.g. along 42 of Fig. 3] in a manner consistent with applicant’s disclosed invention / combustor centerline.  
 In an analogous manner, Edwards / Hill teaches that the combustor is at least annular and the annulus comprising an annular ring that is axisymmetric about the combustor centerline.  Hill provides extrinsic evidence that Edwards uses rotating detonation waves, Fig. 1c and col. 4, lines 16-19 referencing the patent number of Edwards.  As for the annulus comprising an annular ring that is axisymmetric about the combustor centerline, it is noted that Hill shows in Fig. 2 the center of the combustor 1 and the combustor 1 of Edwards/Hill is formed as a circular ring, i.e. axisymmetric about st page, left col., Introduction: “A pioneering role was played by the Russians (Voitsekhovskii [1], Voitsekhovskii et al. [2]). They obtained a rotating detonation wave for an oxy– acetylene mixture in an axisymmetric channel ”  Accordingly, applicant’s arguments are not persuasive as the axisymmetric annulus ring is the most typical configuration used in rotating detonation combustors.  
With regard to Lu et al, applicant’s alleges Lu et al lack the combustor aft wall that extends radially inward with respect to a combustor centerline.  This is clearly erroneous.  Lu et al teach the combustor aft wall 70 [see Fig. 1] that extends radially inward with respect to a combustor centerline [bisecting 36].  Even Fig. 4 -- which applicant includes in the arguments show the same aft wall 70 that is at the outlet 130 of the combustion chamber / annular tube 92, it is merely not labeled in Fig. 4.  Applicant alleges Lu et al does not have the diverging inner and outer walls.  However, the diverging inner wall is clearly illustrated and diverging outer wall is taught -- an outer diverging wall that extends radially outward with respect to the combustor centerline [see 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

March 22, 2022
	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Contour: “the outer edges of something; the outline of its shape or form.”  From https://www.oxfordlearnersdictionaries.com/us/definition/english/contour
        2 “The annulus 13 is an annular ring, axisymmetric about a combustor centerline 24. A side view of the annulus 13 is depicted in FIG. 2, however, the annulus 13 extends circumferentially 360 degrees about the combustor centerline 24. The combustor centerline 24 may be colinear and/or overlapping with an engine centerline. [excerpted from paragraph 0024 of applicant’s specification]